Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
Figures 4, 5A, 5B, and 5C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11, line 3 states “a displacement” but should state “the displacement” (referring to the “displacement” in claim 1, line 12) in order to maintain proper antecedent basis.  Appropriate correction is required.

Examiner will interpret “a displacement” as “the displacement” and will examine as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 9, line 6 describes “reducing the compensation signal” when a compensated analogue capacitance measurement signal exceeds a predetermined signal level whereas the specification in pg. 22, lines 1-4, step 5s describes increasing the compensation signal when a compensated analogue capacitance measurement signal is greater than a predetermined threshold amount. Therefore, claim 9 does not reflect what is being disclosed. Clarification is needed on whether claim 9, line 6 is meant to say “reducing the compensated analogue capacitance measurement signal” or “increasing the compensation signal”.
Examiner believes there is a typo and will interpret and examine claim 9 as “The displacement sensor of claim 1, wherein the compensation circuitry is configured to iteratively adjust the compensation signal for a series of analogue capacitance measurement signals by determining for each one of the series of analogue capacitance measurement signals if the corresponding compensated analogue capacitance measurement signal exceeds a predetermined signal level, and if so increasing the compensation signal for a subsequent one of the series of analogue capacitance measurement signals.” 

	Claim 10 is dependent on claim 9, and therefore has the same issue as claim 9.

AIA  Considerations for Claim Rejections under 35 USC§ 103 and 35 USC§ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kadono et al., US 20110006787 (hereinafter Kadono), and further in view of Zhuo, CN 106293299 (hereinafter Zhuo).

Claim 1 (Original):
	Kadono teaches a displacement sensor comprising: a first electrode and a second electrode displaceably mounted relative to the first electrode (Kadono in Fig. 3A, 3B, and [0068], lines 1-7 describes a first electrode 23B and a second electrode/displacement electrode 22B that is displaceably mounted above the first electrode); capacitance measurement circuitry configured to make measurements of a capacitance associated with the first and second electrodes and to generate analogue capacitance measurement signals in response thereto (Kadono in Fig. 3B and [0068], lines 7-9 describes that “Since the variation in the capacitance can be transmitted to a capacitance variation detecting circuit 26 via wirings 24 and 25, the variation in the capacitance is converted into electric signals for detection” which means that analogue capacitance signals are generated in response to the measurement); … and to determine if there is a displacement of the second electrode relative to the first electrode based on the … analogue capacitance measurement signal (Kadono in Fig. 6A and [0091], lines 1-3 describes “a graph illustrating the relationship between electrostatic capacitance C and a distanced between the electrodes” which means that there is a determination of displacement based on the measurement signals.).

Kadono is silent concerning a “compensation circuitry configured to generate a compensated analogue capacitance measurement signal by reducing a magnitude of a current analogue capacitance measurement signal by an amount indicated by a compensation signal derived from at least one previous analogue capacitance measurement signal; and processing circuitry configured to digitise the compensated analogue capacitance measurement signal” and to “determine if there is a displacement … based on the compensated analogue capacitance measurement signal.”.

Zhuo teaches a compensation circuitry configured to generate a compensated analogue capacitance measurement signal by reducing a magnitude of a current analogue capacitance measurement signal by an amount indicated by a compensation signal derived from at least one previous analogue capacitance measurement signal (Zhuo in pg. 12, Fig. 3 and from the last two paragraphs of pg. 19, starting with “Fig. 3 shows…”, to para. 1-3 of pg. 20 describes a compensation circuitry 300 with a differential amplifier 302 that takes in a current analogue capacitance measurement signal Cs and a compensation signal VDAC, and then outputs a compensated analogue capacitance measurement signal VOUT; Zhuo in pg. 20, para. 5, starting with “digital control unit…”, lines 7-10 describes that the compensation signal “VDAC increases or decreases the input voltage, … so as to adjust the output voltage VOUT in the range desired”. Therefore, Zhuo discloses that VDAC can be increased, and the differential amplifier 302 can deduct VDAC from the current analogue capacitance measurement signal Cs to output a reduced magnitude for the compensated analogue capacitance measurement signal VOUT. Zhuo in Fig. 3, processing circuitry/module 304, and pg. 21, para. 7-9, steps S404 to S406 describes an iterative loop where the compensated analogue capacitance signal VOUT is generated from an amount indicated by a compensation signal VDAC which was derived from a previous analogue capacitance measurement signal Cs. Therefore, Zhuo teaches that the amount indicated by a compensation signal is derived from at least a previous analogue capacitance measurement signal.); and processing circuitry configured to digitise the compensated analogue capacitance measurement signal (Zhuo in Fig. 3 shows a processing circuitry/module 304 that includes an analogue to digital converter ADC 3041 which is configured to digitize the compensated analogue capacitance measurement signal VOUT.). Zhuo also teaches to determine if there is a displacement … based on the compensated analogue capacitance measurement signal (Zhuo in pg. 21, para. 6, step S403 describes “detecting whether there is touch… according to the change of the output voltage” which means that a determination of displacement is made based on the compensated analogue capacitance measurement signal VOUT).

	Kadono and Zhuo are considered analogous to the claimed invention since both pertain to capacitive sensing devices. Kadono in [0063], lines 1-3 states that a “general capacitance measuring device may be used as the detecting circuit unit detecting the variation in the capacitance”. Zhuo in pg. 21, para. 6, step S403 teaches a compensation circuitry 300 that can sense and detect changes in capacitance, therefore the circuitry can also be considered a capacitance measuring device. In addition, the circuit also has an extra benefit of improving the dynamic range of a sensing device (Zhuo in pg. 22, para. 3, starting with “Embodiments of the…”). Therefore, it would have been obvious in Kadono before the effective filing date of the claimed invention to incorporate the compensation circuitry of Zhuo as the capacitance measuring device in Kadono with the expected result of measuring and detecting a variation in the capacitance with an additional benefit of being able to optimize the dynamic range of the capacitive sensing device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kadono and Zhuo to obtain the invention:
“A displacement sensor comprising: a first electrode and a second electrode displaceably mounted relative to the first electrode; capacitance measurement circuitry configured to make measurements of a capacitance associated with the first and second electrodes and to generate analogue capacitance measurement signals in response thereto; … and to determine if there is a displacement of the second electrode relative to the first electrode based on the … analogue capacitance measurement signal.”
The combined art of Kadono and Zhuo further teach,
“compensation circuitry configured to generate a compensated analogue capacitance measurement signal by reducing a magnitude of a current analogue capacitance measurement signal by an amount indicated by a compensation signal derived from at least one previous analogue capacitance measurement signal; and processing circuitry configured to digitise the compensated analogue capacitance measurement signal”
“determine if there is a displacement … based on the compensated analogue capacitance measurement signal.”

Claim 2 (Original):
	The combined art of Kadono and Zhuo in claim 1 make obvious the displacement sensor of claim 1, wherein the compensated analogue capacitance measurement signal is determined from a difference between the current analogue capacitance measurement signal and the compensation signal. Claim 2 was discussed previously in the analysis of claim 1, therefore claim 2 is similarly rejected to as claim 1.

Claim 3 (Original):
	The combined art of Kadono and Zhuo in claim 2 make obvious the displacement sensor of claim 2, wherein the compensation circuitry comprises a differential amplifier having a first input configured to receive the current analogue capacitance measurement signal and a second input configured to receive the compensation signal, such that an output from the differential amplifier is configured to provide the compensated analogue capacitance measurement signal. Claim 3 was discussed previously in the analysis of claim 1, therefore claim 3 is similarly rejected to as claim 1.

Claim 4 (Currently Amended):
	The combined art of Kadono and Zhuo in claim 1 make obvious the displacement sensor of claim 1, wherein the compensation circuitry is incorporated in the processing circuitry. Zhuo in Fig. 3 shows compensation circuitry 300 and processing circuitry/module 304. Examiner has considered MPEP 2144.04 Section VI. The rearrangement of parts, such as having the processing circuitry/module 304 include all of the compensation circuitry 300, would not have modified the operation of the device. Therefore, it would have been obvious in Kadono to have the compensation circuitry incorporated into the processing circuitry with the predictable result of having the same operation from the displacement sensor.

Claim 5 (Currently Amended):
	The combined art of Kadono and Zhuo in claim 1 make obvious the displacement sensor of claim 1, wherein the compensation circuitry is incorporated in the capacitance measurement circuitry. Zhuo in Fig. 3 shows a compensation circuitry 300 that can be considered a capacitance measurement circuitry as discussed previously in the analysis of claim 1. Therefore, Zhuo teaches a compensation circuitry that is incorporated in the capacitance measurement circuitry.

Claim 6 (Currently Amended):
	The combined art of Kadono and Zhuo in claim 1 make obvious the displacement sensor of claim 1, wherein the compensation circuitry is configured to generate a further compensated analogue capacitance measurement signal by reducing a magnitude of a subsequent current analogue capacitance measurement signal by an amount indicated by a further compensation signal derived from a further at least one previous analogue capacitance measurement signal; and the processing circuitry is further configured to digitise the further compensated analogue capacitance measurement signal. Zhuo teaches generating a compensated analogue capacitance measurement signal by reducing a magnitude of a current analogue capacitance measurement signal by an amount indicated by a compensation signal derived from at least one previous analogue capacitance measurement signal as discussed previously in the analysis of claim 1. Zhuo describes that this process is iterative as discussed previously in the analysis of claim 1. Therefore, in the case of three touches, it is clear that Zhuo in Fig. 3 discloses generating a further compensated analogue capacitance measurement signal VOUT (for third touch) by reducing a magnitude of a subsequent current analogue capacitance measurement signal Cs (from third touch) by an amount indicated by a further compensation signal VDAC derived from a further at least one previous analogue capacitance measurement signal Cs (from second touch). Zhuo teaches a processing circuitry/module 304 that digitizes compensated analogue capacitance measurement signals as discussed previously in the analysis of claim 1. Since the capacitance sensing process is iterative, it would be clear that Zhuo discloses digitizing the further compensated analogue capacitance measurement signals for additional measurements.

Claim 7 (Original):
	The combined art of Kadono and Zhuo in claim 6 make obvious the displacement sensor of claim 6, wherein the compensation signal and the further compensation signal are derived from different previous analogue capacitance measurement signals. Zhuo in pg. 22, para. 5, starting with “Embodiments of the…” describes that “fingerprint recognition” and “touch control” can be used with capacitive sensing. Also, Zhuo in pg. 22, para. 1, starting with “background capacitance can…”, lines 1-3 states that “the finger contacts the sensor surface and fingerprint valleys and ridges formed with the sensor capacitors are different” which means that different finger textures can result in different capacitance values for touch. Therefore, it is clear that Zhuo discloses that a plurality of touches (such as a second and third touch) can result in different analogue capacitance measurement signals (such as when different fingers are used), thus resulting in different compensation signals derived from different previous analogue capacitance measurement signals.

Claim 9 (Currently Amended):
	The examiner will interpret claim 9 as stated earlier in the 112(b) rejection for claim 9 (annotations added). The combined art of Kadono and Zhuo in claim 1 make obvious the displacement sensor of claim 1, wherein the compensation circuitry is configured to iteratively adjust the compensation signal for a series of analogue capacitance measurement signals by determining for each one of the series of analogue capacitance measurement signals if the corresponding compensated analogue capacitance measurement signal exceeds a predetermined signal level, and if so [[reducing]] increasing the compensation signal for a subsequent one of the series of analogue capacitance measurement signals. Zhuo describes that the compensation process is iterative (as discussed previously in the analysis of claims 1 and 6) which means that there can be a series of analogue capacitance measurement signals Cs, each with a corresponding compensated analogue capacitance measurement signal VOUT, and there can be adjustments to the compensation signal VDAC for a subsequent analogue capacitance measurement signal Cs when needed. Zhuo in pg. 21, second to last paragraph, step S408 describes determining that “the maximum value” for the compensated analogue capacitance measurement signal VOUT “is within a desired range”, therefore Zhuo discloses a predetermined signal level for the upper limit of VOUT. Also, Zhuo in pg. 21, para. 9, step S406 describes “increasing… a certain value” of VDAC “so as to adjust the output voltage VOUT in the range desired” which means that the compensation signal VDAC can be increased. Therefore, Zhuo discloses iteratively adjusting the compensation signal VDAC for a series of analogue capacitance measurement signals Cs by determining for each one of the series of analogue capacitance measurement signals Cs if the corresponding compensated analogue capacitance measurement signal VOUT exceeds a predetermined signal level, such as an upper limit of a range, and when so, increasing the compensation signal VDAC for a subsequent one of the series of analogue capacitance measurement signals Cs.

Claim 10 (Currently Amended):
	The combined art of Kadono and Zhuo in claim 9 make obvious the displacement sensor of claim 9, wherein the predetermined signal level is selected according to an input range for the processing circuitry. Zhuo discloses a predetermined signal level according to a range (as discussed previously in the analysis of claim 9) and Zhuo in pg. 19, para. 11 mentions concern about the “front detection circuit” saturating the compensated analogue capacitance measurement signal VOUT. Zhuo in Fig. 3 shows a front detection circuit/differential amplifier 302 that has an output VOUT that inputs into the analogue to digital ADC 3041 of processing circuitry/module 304. Since saturation to a circuit can be caused by an undesired input level being provided to the circuit, it would have been obvious in Kadono before the effective filing date of the claimed invention to select a predetermined signal level for VOUT according to an operable input range for the analogue to digital converter ADC 3041 with the expected result of avoiding saturation to the processing circuitry/module 304.

Claim 11 (Currently Amended):
	The combined art of Kadono and Zhuo in claim 1 makes obvious the displacement sensor of claim 1, wherein the processing circuitry is configured to output a detection signal to indicate there is determined to be a displacement (Zhuo in Fig. 3 and pg. 21, para. 6, step S403 describes determining whether displacement occurs using the control unit 3043, which is in the processing circuitry/module 304. Zhuo in pg. 21, para. 6-7, steps S403 and S404 is not explicit about the processing circuitry/module 304 outputting a detection signal to indicate displacement, however, one of ordinary skill in the art would understand from this passage that Zhuo discloses that the processing circuitry/module 304 is configured to output a detection signal since this information is needed in order to move on from step S403 to step S404.) of the first electrode relative to the second electrode in response to determining a difference between a current compensated analogue capacitance measurement signal and a previous compensated analogue capacitance measurement signal is greater than a predetermined threshold amount. Zhuo makes obvious using compensated analogue capacitance measurement signals with the device of Kadono (as discussed previously in the analysis of claim 1) and Kadono in Fig. 6A describes a “Variation Amount Of Capacitance” when there is displacement between the first and second electrode. Kadono in [0047], lines 9-18 and [0048], lines 1-2 discloses that the variation amount can be a difference between a current analogue capacitance measurement signal (when there is displacement) and a previous analogue capacitance measurement signal (when there is no displacement). Also, Kadono in Fig. 6A discloses that the difference/variation is greater than a predetermined threshold amount of 0 since the variation amounts are positive. Therefore, the combined art of Kadono and Zhuo teaches a processing circuitry that is configured to output a detection signal to indicate there is determined to be a displacement of the first electrode relative to the second electrode in response to determining a difference between a current compensated analogue capacitance measurement signal and a previous compensated analogue capacitance measurement signal is greater than a predetermined threshold amount.

Claim 12 (Currently Amended):
	The combined art of Kadono and Zhuo in claim 1 makes obvious an apparatus comprising the displacement sensor of claim 1. Therefore, claim 12 is similarly rejected to as claim 1.

Claim 13 (Original):
	Claim 13 states a method of sensing displacement comprising: measuring a capacitance associated with a first electrode and a second electrode displaceably mounted relative to the first electrode and generating an analogue capacitance measurement signal in response thereto; generating a compensated analogue capacitance measurement signal from the analogue capacitance measurement signal by reducing a magnitude of the analogue capacitance measurement signal by an amount indicated by a compensation signal derived from at least one previous analogue capacitance measurement signal; and digitising the compensated analogue capacitance measurement signal and determining if there is a displacement of the second electrode relative to the first electrode based on the compensated analogue capacitance measurement signal. Claim 13 contains processes that were discussed previously in the analysis of claim 1, therefore claim 13 is similarly rejected to as claim 1.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kadono, and further in view of Zhuo, also Choi et al., US 20120256868 (hereinafter Choi).

Claim 8 (Currently Amended):
	The combined art of Kadono and Zhuo in claim 1 make obvious the displacement sensor of claim 1. 

The combined art of Kadono and Zhuo are not explicit concerning “wherein the compensation circuitry is configured to derive the compensation signal from a plurality of previous analogue capacitance measurement signals.”

Choi teaches using a control unit to store a plurality of previous analogue capacitance measurement signals and then using these values in a calibration function (Choi in Fig. 1 and [0020], lines 2-6 describes a control unit 30 that “has error codes stored therein for calibration” and that “the error codes are outputs from the difference detector 20 which are digital codes on the difference of the two input voltages in the calibration mode”; Choi in Fig. 2 further explains that the digital codes are from analogue measurement signals for touch since an analogue to digital converter 23 is used in the chain from touch panel 10 to control unit 30). Therefore, Choi teaches using a control unit to store a plurality of previous analogue capacitance measurement signals.

Choi is analogous to the claimed invention since Choi pertains to a capacitive sensing device for determining touch. Zhuo in Fig. 3 teaches a compensation circuitry 300 that includes a digital control unit 3043. Zhuo in pg. 20, para. 5, starting with “digital control unit…”, lines 1-5 teaches adjusting the compensation signal VDAC with the digital control unit 3043 and Zhuo in pg. 21, last paragraph, starting with “the input difference”, line 1 describes adjusting the compensation signal VDAC to account for background capacitance. Choi in [0025], lines 1-5 describes using calibration “for removing an error liable to cause by the capacitance at the touch panel 10 even if no touch is made to the touch panel 10, or an offset liable to cause by an external environment”. Therefore, it would have been obvious in Kadono before the effective filing date of the claimed invention to use the control unit 3043 as disclosed by Zhuo to store a plurality of previous analogue capacitance measurement signals for calibration as taught by Choi with the expected result of normalizing the compensation signal to better account for background capacitance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M BUI whose telephone number is (571)272-2763. The examiner can normally be reached Monday - Thursday, 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M BUI/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857